Name: 2010/411/: Council Decision of 28Ã June 2010 on the signing, on behalf of the Union, of the Agreement between the European Union and the United States of America on the processing and transfer of financial messaging data from the European Union to the United States for the purposes of the Terrorist Finance Tracking Program
 Type: Decision
 Subject Matter: politics and public safety;  information technology and data processing;  international affairs;  America;  European construction;  financing and investment;  information and information processing;  communications
 Date Published: 2010-07-27

 27.7.2010 EN Official Journal of the European Union L 195/1 COUNCIL DECISION of 28 June 2010 on the signing, on behalf of the Union, of the Agreement between the European Union and the United States of America on the processing and transfer of financial messaging data from the European Union to the United States for the purposes of the Terrorist Finance Tracking Program (2010/411/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 87(2)(a) and 88(2), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) By decision of 11 May 2010, the Council authorised the Commission to open negotiations on behalf of the European Union between the Union and the United States to make available to the United States Treasury Department financial messaging data to prevent and combat terrorism and terrorism financing. The negotiations were successfully concluded by the initialling of the Agreement between the European Union and the United States of America on the processing and transfer of financial messaging data from the European Union to the United States for the purposes of the Terrorist Finance Tracking Program (the Agreement). (2) The Agreement should be signed, subject to its conclusion at a later stage. (3) The Agreement respects the fundamental rights and observes the principles recognised in particular in the Charter of Fundamental Rights of the European Union, notably the right to private and family life, recognised in Article 7 of the Charter, the right to the protection of personal data, recognised in Article 8 of the Charter and the right to effective remedy and fair trial recognised in Article 47 of the Charter. The Agreement should be applied in accordance with those rights and principles. (4) In accordance with Article 3 of Protocol No 21 on the position of the United Kingdom and Ireland in respect of the area of freedom, security and justice, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, the United Kingdom has notified its wish to take part in the adoption and application of this Decision. (5) In accordance with Articles 1 and 2 of Protocol No 21 on the position of the United Kingdom and Ireland in respect of the area of freedom, security and justice, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Ireland is not taking part in the adoption of this Decision and is not bound by it or subject to its application, without prejudice to its rights under the Protocol with respect to the Decision on the conclusion of the Agreement. (6) In accordance with Articles 1 and 2 of Protocol No 22 on the position of Denmark annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application, HAS ADOPTED THIS DECISION: Article 1 The signing of the Agreement between the European Union and the United States of America on the processing and transfer of financial messaging data from the European Union to the United States for the purposes of the Terrorist Finance Tracking Program (1) (the Agreement) is hereby approved on behalf of the Union, subject to the conclusion of the said Agreement. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union subject to its conclusion. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 28 June 2010. For the Council The President M. Ã . MORATINOS (1) See page 5 of this Official Journal.